Citation Nr: 0940147	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  08-25 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increased evaluation in excess of 50 
percent for anxiety reaction with panic attacks and major 
depression.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to 
December 1975 and from December 1977 to July 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which, in pertinent part denied 
entitlement to an increased evaluation in excess of 50 
percent for anxiety reaction and entitlement to TDIU.

The Veteran provided testimony before a decision review 
officer at the RO in May 2008 and before the undersigned in a 
videoconference hearing in June 2009.  Transcripts of both 
hearings are of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the June 2009 hearing before the Board, the Veteran 
testified that he last saw a VA mental health professional 
around April 2009.  The last record of VA treatment in the 
claims file is in February 2009.  Where VA has constructive 
and actual knowledge of the availability of pertinent reports 
in the possession of the VA, an attempt to obtain those 
reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Therefore, a remand is necessary to obtain all VA 
treatment records.  

Furthermore, during the June 2009 hearing the Veteran stated 
that his service-connected anxiety reaction was getting 
worse.  A Veteran is entitled to a new VA examination where 
there is evidence that the condition has worsened since the 
last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95  
(1995).  In addition, a Veteran is competent to provide an 
opinion that his disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  Therefore, a VA 
examination is required to determine the current severity of 
the Veteran's psychiatric condition.  

VA treatment records show that the Veteran has been treated 
for, and diagnosed as having generalized anxiety disorder, 
panic disorder with and without agoraphobia, major depressive 
disorder, PTSD, and alcohol dependence and abuse.  During his 
most recent hospitalization in March 2008, the Veteran stated 
that he abuses alcohol in order to try to kill himself.  

Although compensation is generally precluded for disability 
from alcohol abuse, compensation is payable when the alcohol 
abuse is the result of a service-connected disease or 
disability.  38 U.S.C.A. § 1110; Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001).

An examination is needed to determine the current level of 
disability due to the service-connected anxiety reaction with 
panic attacks and major depression and any associated 
symptomatology.  An opinion is also required to determine if 
the Veteran's alcohol dependence and abuse is secondary to 
his service-connected psychiatric condition.  

Accordingly, the case is REMANDED for the following action:

1.  The RO or AMC should obtain all records 
of psychiatric treatment from the VA, 
including treatment from February 2009 to 
the present.  If further information or 
authorizations are required, contact the 
Veteran.    

2.  Afford the Veteran a VA examination to 
evaluate the current severity of his 
service-connected anxiety reaction with 
panic attacks and major depression.  The 
claims folder must be made available to the 
examiner in conjunction with the examination 
and the examiner should acknowledge in the 
examination report or in an addendum that 
the claims folder was reviewed.

The examiner should provide an opinion as to 
the severity of the service-connected 
symptomatology and its impact on 
occupational and social functioning, apart 
from that attributable to non-service 
connected disabilities.  If it is not 
possible to distinguish the service 
connected from non-service connected 
symptomatology, the examiner should so 
state.    

The examiner should opine whether the 
Veteran's alcohol dependence and abuse, at 
least as likely as not, was either (a) 
proximately caused or (b) aggravated by her 
service-connected psychiatric disorder.  

The rationale for all opinions should be 
provided.

3.  Adjudicate the question of entitlement 
to TDIU once all issues of increased 
evaluation have been decided and all 
evidence relating to a psychiatric disorder 
and TDIU has been obtained.  

4.  If the benefits sought on appeal remain 
denied, issue a supplemental statement of 
the case before the claims file is returned 
to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


